Citation Nr: 1132177	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  07-33 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for the service-connected residuals of shrapnel wound to the right anterior thigh.

2.  Entitlement to a rating in excess of 20 percent for the service-connected residuals of injury to common femoral artery with venous thrombosis of the right leg.

3.  Entitlement to compensable evaluation for the service-connected cysts of neck and forearm, to include claimed cysts on the legs. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to December 1968.

This case comes before the Board of Veteran's Appeals (Board) on appeal of a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issue of entitlement to service connection for ischemic heart disease, claimed as due to Agent Orange exposure, has been raised by the Veteran's representative but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Board finds that further development is required before the appeal can be adjudicated.

The Veteran's last VA examination was in May 2003.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

The Veteran was scheduled for VA examination in November 2006 in conjunction with this claim, but according to the rating decision on appeal, he failed to report for examination.  The RO thereupon denied the claim.  See 38 C.F.R. § 3.655(b) (when a claimant fails without good cause to report for an examination scheduled in conjunction with a claim for increase, the claim shall be denied).   

However, the file contains a Statement in Support of Claim from the Veteran, dated in November 2006 prior to the examination, requesting the examination be rescheduled.  The Veteran stated in the letter that he himself had cancelled the scheduled examination because he was medically unable to travel to the VA Medical Center (VAMC) for examination.  The letter in question is date-stamped by the RO in January 2007 and the word "copy" is written across the document in red letters.  This document does not appear elsewhere in the file, and it is obviously a photocopy.

Because the Veteran apparently did not fail to report for examination, but rather submitted a timely request for rescheduling of the examination due to medical problems, and the Veteran has expressed a willingness to report for a VA examination, the Board finds he should be offered another VA examination to determine the severity of the disabilities on appeal.

The Veteran has requested the examination be scheduled closer to his home, citing medical problems that make it difficult to travel to the VAMC.  The RO and the VAMC should take appropriate measures to determine the Veteran's ability to travel and, if he is not able to travel to the VAMC, should make alternative examination arrangements per VA's examination guidelines.  See VHA Handbook 10601E.01 (Compensation and Pension Examinations) dated October 13, 2009, paragraph 5c(2) (the VA health care facility may refer special cases to another VA health care facility or authorized fee-basis provider, Sharing Agreement, or contractual facility that is staffed and equipped to perform the required examination).

Accordingly, the case is REMANDED for the following action:

1.   The RO or AMC should obtain all outstanding VA treatment records relevant to the disabilities on appeal that are not already associated with the claims file.

2.  Then, Veteran should be scheduled for examination at an appropriate VA or other examination facility that he is reasonably able to reach in consideration of his medical disabilities.

The examination should be performed by an examiner or examiners with appropriate expertise to assess the current severity of his service-connected residuals of right thigh wound, residuals of right femoral artery disability and skin disability.  The claims folders must be made available to and reviewed by the examiner(s).

All findings should be reported in detail, and all appropriate diagnostics should be performed.

The examiner (s) should report the severity of the Veteran's service-connected disabilities in terms conforming to the appropriate rating criteria.  

To the extent possible, the examiner(s) should distinguish the manifestations of the service-connected disabilities from those of any comorbid nonservice-connected disorders.

The examiner(s) should also provide an opinion concerning the impact of each of the service-connected disabilities on the Veteran's ability to work and his activities of daily living. 

The supporting rationale for all opinions expressed must be provided in the report.

3.  The RO or AMC should also undertake any other development determined to be warranted.

4.  Then, the RO or AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to the final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

